Case: 2:18-cv-01189-EAS-KAJ Doc #: 38-1 Filed: 07/15/19 Page: 1 of 8 PAGEID #: 888

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

COMMOUNITY REFUGEE AND
IMMIGRATION SERVICES;
Gumaa Ismail Yahya IBRAHIM; and
Badreldin RAHOUMA, on behalf of
themselves and all others similarly situated,
No. 2:18-cev-1189
Plaintiffs,
Vv. Chief Judge Sargus
Charles NORMAN, Registrar, Ohio Bureau of
Motor Vehicles, in his official capacity,

Magistrate Judge Jolson

Seamer” “wee” Seeuet! Sere’ Soo” “part” Seager’ apse” Sana” “et Nie Sie Sie! ee!

Defendant.

INTERCOMMUNITY JUSTICE AND
PEACE CENTER; Erlin Lorena
RODRIGUEZ ENAMORADO,

individually and as next friend of J.G.R.;
Maria MONJARAZ, individually and as next
friend of A.M.; and Maria CABRERA,
individually and as next friend of K.LA., on
behalf of themselves and all others similarly
situated,

No. 2:18-¢v-1247

Chief Judge Sargus

Magistrate Judge Jolson

Plaintiffs,
v.

Charles NORMAN, Registrar, Ohio Bureau of
Motor Vehicles, in his official capacity,

Defendant.

Newman! Seal Nee See! Teme! Sanur” Seapeet” Somme” Noemie” Seda Sei” “me” eee Smee’ Neng” epee! “ieee”

PLAINTIFFS’ AMENDED RULE 30(b)(6) NOTICE TO BUREAU OF MOTOR
VEHICLES

Please take notice that, pursuant to Federal Rule of Civil Procedure 30(b)(6), Plaintiffs

will take the deposition of the Bureau of Motor Vehicles at 9 a.m. on May 23, 2019, at the office

 
Case: 2:18-cv-01189-EAS-KAJ Doc #: 38-1 Filed: 07/15/19 Page: 2 of 8 PAGEID #: 889

of the Bureau of Motor Vehicles, Department of Public Safety, 1970 West Broad Street,
Columbus, Ohio 43223. Plaintiffs request that the BMV identify the person(s) who will speak
on its behalf on each topic at least seven (7) days before the deposition. The deposition will be
recorded by stenographic means.

TOPICS

tn accordance with Federal Rule of Civil Procedure 30(b)(6), the BMV shall identify,
designate, and produce for deposition one or more officers, directors, managing agents or other
person(s) most knowledgeable to testify on its behalf regarding the subject matter of the
following topics from the time period October 5, 2016 until the present.

Topic No. |: The decision-making structures and personnel hierarchy at the Ohio BMV,
with respect to decisions made regarding the policies in question in CRIS v. Norman and LIPC y.
Norman.

Topic No. 2; The policies, procedures, and practices regarding the drafting of contracts,
and the terms of such contracts, with Deputy Registrars throughout the state of Ohio, as such
terms relate to the Deputy Registrars’ general obligations to follow BMV policies and directives.

Topic No. 3: The training of Deputy Registrars and DR staff on the issuance of licenses
for non-citizens and the documents accepted to show identity and “legal presence.”

Topic No. 4: Protocols and practices for communication between personnel from
Deputy Registrars and the Registrar/Ohio BMV regarding documents accepted from non-citizens
for the purpose of issuance of driver’s licenses and state identification cards.

Topic No. 5: The sections of the BMV Deputy Registrar Manual pertaining to the

issuance of driver’s licenses and state identification cards to minors, including minors whose co-
Case: 2:18-cv-01189-EAS-KAJ Doc #: 38-1 Filed: 07/15/19 Page: 3 of 8 PAGEID #: 890

signers are non-citizens (particularly the sections on Proof of Identity, Fraudulent Document
Procedures, and Forms).

Topic No. 6: The sections ofthe BMV Deputy Registrar Manual pertaining to the
issuance of driver’s licenses and state identification cards to refugees (particularly the sections
on Proof of Identity, Fraudulent Document Procedures and Forms).

Topic No.7: The sections of the BMV Driver’s Manual pertaining to the issuance of
driver’s licenses and state identification cards to refugees (Chapters 1-6, 8).

Topic No. 8: The sections of the BMV Driver’s Manual pertaining to the issuance of
driver’s licenses and state identification cards to minors, including minors whose co-signers are
non-citizens (Chapters 1-6, 8).

Topic No.9: The contents of the previously existing USCIS Informational Manual and
the BMV’s use of it.

Topic No. 10: Information regarding any policies, procedures, or practices of treating a
cosigner for a minor’s driver’s license as an “applicant.”

Topic No. 11: Information regarding tracking or documentation systems required of
Deputy Registrars by the BMV for driver’s license applications, including applications where
applicants’ documents are not accepted by Deputy Registrars as sufficient for completing an
application.

Topic No, 12: Information regarding tracking or documentation systems required of
Deputy Registrars by the BMV for co-signers of driver’s license and state identification card
applications, including co-signets whose documents are not accepted by Deputy Registrars as

sufficient for completing an application.
Case: 2:18-cv-01189-EAS-KAJ Doc #: 38-1 Filed: 07/15/19 Page: 4 of 8 PAGEID #: 891

Topic No. 13: Protocols and procedures for the seizure of documents by Deputy
Registrars from persons applying for Ohio driver’s licenses or state identification cards, either
because the documents are suspected to be fraudulent or for any other reason.

Topic No. 14: Duties of Customer Service Manager at the Ohio BMV, including
involvement in working with Deputy Registrars on issues related to documentation requirements
for non-citizens.

Topic No. 15: Duties of License Control Department at the Ohio BMV, including
involvement in working with Deputy Registrars on issues related to documentation requirements
for non-citizens and addressing issues related to SAVE.

Topic No. 16: Information regarding the operation of the BASS system for verification
of USCIS documents, and training of Deputy Registrars and Deputy Registrar staff on this
system.

Topic No. 17: The incidence and type of fraud, and the tracking thereof, in refugee
applications for driver’s licenses and state identification cards, and records of such fraudulent
applications and/or documents.

Topic No. 18: The BMV’s usage of the SAVE system, including which categories of
non-citizens have their documents run through the SAVE system and which do not; which
documents are run through SAVE; types of responses SAVE provides; how the Deputy
Registrars are instructed to interpret the responses; how the BMV tracks which documents of
which individuals the Deputy Registrars have run through SAVE; the contents and usage of
Form 2444 (Pending SAVE Verification), Form 2245 (Driver License/Identification Card Notice

of Denial), and the SAVE Fact Sheet; and how long these practices have been in place.
Case: 2:18-cv-01189-EAS-KAJ Doc #: 38-1 Filed: 07/15/19 Page: 5 of 8 PAGEID #: 892

Topic No. 19: The BMV’s policies and procedures regarding the Registrar/Ohio BMV
communicating with federal immigration agencies or departments for matters other than SAVE
verification.

Topic No. 20: The BMV’s policies and procedures regarding Deputy Registrars’
communications with federal immigration agencies or departments for matters other than SAVE
verification.

Topic No. 21: BMV policies and procedures regarding actions that Deputy Registrars
must take or do take when they do not accept a driver’s license application due to insufficient
documentation of identity and/or “legal presence.”

Topic No. 22: BMV requirements regarding Deputy Registrar record maintenance
procedures for applicants who are not permitted to apply for licenses or identification cards due
to insufficient documentation of identity and/or “legal presence.”

Topic No. 23: The spreadsheets provided to Plaintiffs in discovery indicating the
numbers of refugees who have received driver’s licenses in 2017 and 2018, including how many
of those refugees had been in the U.S. for more than two years at the time of their application,
and what documents they used to verify “legal presence.”

Topic No. 24: The creation of spreadsheets provided to Plaintiffs in discovery of
refugees who received driver’s licenses in 2017-2018 (Bates Nos. 1383-1553) and how to
interpret the spreadsheets.

Topic No. 25: The time frame of the enactment of the policy or practice requiring a
refugee driver’s license applicant to present a Form I-797 as proof of “legal presence” if the
applicant presents an J-94 that is more than two years old, and the reasons that the BMV enacted

the policy or practice.
Case: 2:18-cv-01189-EAS-KAJ Doc #: 38-1 Filed: 07/15/19 Page: 6 of 8 PAGEID #: 893

Topic No. 26: The time frame of the enactment of the policy or practice requiring a
minor’s co-signer to show proof of “legal presence” and requiring such co-signer to be a parent
or legal guardian, and the reasons that the BMV enacted the policy or practice.

Topic No. 27: Procedures and practices regarding the dissemination of Notice of Co-
Signer Liability, Form 2203, to co-signers for minor driver’s license applicants, including any
tracking of the dissemination of Form 2203.

Topic No. 28: Incidence of the incurrence of co-signer liability for a minor’s negligence
or willful or wanton misconduct, BMV records of such incurrence of liability, and BMV records
of cancellations of co-signers.

Topic No. 29: The creation of the documents “Application for Temporary Permit” and
“Application for Driver’s License” including how and under what circumstances the documents
are created and the meaning of the various fields.

Tepic No. 30: Type of information generally maintained in License Control Phone Log
Search and process for maintaining those records.

Topic No. 31: Any communications between U.S. Citizenship and Immigration Services
and anyone at BMV regarding Forms I-797 and/or Forms I-797C.

Topic No. 32: Any communication the BMV has had with any department, agency, or
sub-agency of the United States government regarding whether the refugee or minor co-signer
policies in dispute in the litigation are required by or in compliance with the REAL ID Act.

Topic No. 33: BMV practices regarding advising the Registrar on immigration policy
and REAL ID Act compliance.

Topic No. 34: Usage and history of Form 2438 (Eligible Adult In Loco Parentis

Affidavit).
Case: 2:18-cv-01189-EAS-KAJ Doc #: 38-1 Filed: 07/15/19 Page: 7 of 8 PAGEID #: 894

Topic No. 35: Usage and history of Form 3135 (Financial Responsibility).
Topic No. 36: 1/11/2008 memo from Jeff Rose, Administrator, Field Operations to all
Deputy Registrars regarding guardian/cosigner procedure change (Bates No, 1303 in LPC v.

Norman).

Respectfully submitted,

By:  /s/Emily M. Brown
Emily M. Brown

Kathleen C. Kersh

Mark R. Heller

Eugenio Mollo, Jr.

Advocates for Basic Legal Equality, Inc.
130 West Second St., Suite 700E
Dayton, Ohio 45402

937.535.4408 (phone)

937.535.4600 (fax)

Caroline Gentry

Ana P. Crawford

David P. Shouvlin

Porter Wright Morris & Arthur LLP
One South Main Street, Suite 1600
Dayton, OH 45402

937-449-6748 (phone)
937-449-6820 (fax)

Attorneys for Plaintiffs
Case: 2:18-cv-01189-EAS-KAJ Doc #: 38-1 Filed: 07/15/19 Page: 8 of 8 PAGEID #: 895

CERTIFICATE OF SERVICE
I hereby certify that the foregoing Plaintiffs’ Amended Rule 30(b)(6) Notice was filed
May 22, 2019 through the Court’s Electronic Filing System. Notice of this filing will be sent to
all parties by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system.

‘s/ Emily Brown
Emily Brown (0092553)
